Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the
specific limitations of an impact sensor for detection of an impact or of any other acceleration
comprising a liquid in the form of a droplet or of any other liquid reservoir and is designed such
that the position and/or distribution of the liquid in the impact sensor indicates whether the
impact sensor has been exposed to an impact or to any other acceleration of a predetermined
minimum magnitude; the impact sensor is provided with a layer composite that comprises at
least the following a first foil; a second foil; at least one cavity, slot or other recess disposed
between a foil face of the first foil and a foil face of the second foil; at least one retaining
structure, which is disposed on the foil face of the first and/or second foil; the at least one
retaining structure is designed to maintain the liquid in a predetermined first sub-volume of the
cavity in contact with both foils as long as the impact sensor is sensitive for impacts or other
accelerations of predetermined minimum magnitude, and further is designed to permit an
escape of the liquid or a part of the liquid from the first sub-volume into a second sub-volume of
the cavity that functions for collection of the liquid only in the event of an impact or of any other
acceleration above the predetermined minimum magnitude; the at least one retaining structure
is a region of the first and/or second foil that is formed as a local elevation, depression or as any other local irregularity of the foil face; the local elevation, depression or other local irregularity
forms a passable barrier for the wetting and/or contacting of the first and/or second foil by the
liquid; an area piece of the foil face, which corresponds to the first sub-volume, defines the
first and/or second foil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861